Order, Supreme Court, New York County (David B. Saxe, J.), entered November 22, 1991, which permitted the law firm of Lebensfeld and Newman, P. C. to continue as attorneys for *525the receiver, unanimously reversed, on the law, the facts and in the exercise of discretion, the permission to continue denied and the matter remanded to the motion court for compliance with this order, with costs.
This is a mortgage foreclosure action. Said law firm represents the owner-mortgagor of the building, 106 Fulton Street in New York County. In that capacity, the law firm has prosecuted a nonpayment proceeding against the prime tenant of the building, Frost & Sullivan, Inc., in the Civil Court, New York County. At the request of the plaintiff-mortgagee, a receiver for the building was appointed. The law firm of Lebensfeld and Newman was continued as attorney for the receiver over plaintiffs objection.
While the primary reason for continuing said law firm appears to be its involvement in the prosecution of the action against the prime tenant in the Civil Court, no such limitation of representation to that action appears in the order appealed from. Moreover, the facts indicate that the interests of the receiver and the defendant owner may conflict and hinder a possible resolution of the disputes between the parties. Concur —Murphy, P. J., Carro, Ellerin, Asch and Smith, JJ.